Title: John Thaxter to John Adams, 4 June 1777
From: Thaxter, John
To: Adams, John


     
      Sir
      Boston June 4th. 1777
     
     Last Monday Dr. Mather Byles was tried by Virtue of a late Act of this State, and found by the Jury so inimical, as to render his residence in the State dangerous to the Liberties thereof. He is to be sent to some quarter, where his local Situation will deprive him of the power to injure the State.
     Tomorrow some others are to have their Trial—they have engaged Attornies.
     The Inferior Court (now sitting) has no great Business to do; most of the Actions are continued, some were called out.
     The next Inferior Court sets July the 8th. If you think it adviseable for me to take the Oath at the time proposed, I should be much obliged to You, Sir, to write to the Bar respecting it.
     Tho’ Sir, unhappy in being deprived of the Advantages of your Company and Instruction, by your absence, yet I should blush to say I lamented the Cause of it. I shall think myself materially benefited in being made a Subject of a firmly establish’d Independence, and shall revere the man to whose Exertions the production of so great an Event was so principally owing as to yours, Sir.
     I am Sir, your very hum
     
      J. Thaxter Junr.
     
    